El Juez Asociado Señor Franco Soto,
emitió la opinión del tribunal.
Esta es una petición de injunction establecida por la de-mandante para impedir a la demandada el uso de ciertas marcas de fábrica.
La sociedad mercantil F. Font & Hno. se dedicó, según se alega en la demanda, desde el año de 1891 en que fue *262constituida, como uno de sns negocios principales, a la com-pra y venta de pastas alimenticias para sopas, “proceden-tes de las fábricas de Magin-Quer, de Barcelona, España,” en cnyo negocio ba seguido la sociedad demandante Sues, de F. Font & Hnos. como continuadora de las diversas so-ciedades relacionadas en la demanda y que se constituyeron y disolvieron después de la primitiva establecida en aque-lla fecba.
Desde 1900 y en relación con diebo negocio de pastas ali-menticias, la mercantil F. Font & Hno. y las sociedades que le siguieron, incluso la demandante, ban venido usando dos marcas de fábrica cuyas características principales y distin-tivas consisten en una Cruz Soja Griega o de Ginebra con fondo blanco, obteniéndose por la última en septiembre 25, 1923, el registro de tales marcas de fábrica en la oficina del Secretario Ejecutivo de Puerto Rico bajo los Nos. 1577 y 1578.
Alegó asimismo la demandante que desde bace años la sociedad demandada viene dedicándose en esta isla a nego-cios de confección y compraventa de pastas alimenticias para sopas, que son artículos de la misma clase y de las mismas propiedades que vende la demandante, y que desde bace algunos años la demandada viene usando en diebo negocio una marca de fábrica en que sus características esenciales y distintivas consisten en una Cruz Roja de Malta en fondo blanco, ocasionando de este modo confusión y equivocación en la mente del público y causando graves daños y perjui-cios al negocio de la demandante. También se ¡alega que la sociedad demandada maliciosamente y con el fin de de-fraudar los derechos adquiridos de la demandante, adoptó en relación con sus negocios de pastas la Cruz Roja Griega o de Ginebra como marca de fábrica y que en 20 de mayo de 1923 solicitaron del Secretario Ejecutivo el registro de dieba marca, lo cual le fué denegado, pero que más luego consiguieron el registro bajo el No. 1414, cambiando el sím-*263bolo de la Cruz Roja Griega o de Ginebra por la Cruz Roja de Malta.
La demandada excepcionó la demanda por falta de cansa de acción y declarada esta alegación sin lugar, contestó ne-gando los hechos esenciales de la demanda y alegó, entre otras defensas, la de qne la demandante no es la dneña de las marcas de fábrica qne ha venido nsando en conexión con sn negocio de compra y venta de pastas alimenticias, por ser dichas marcas o diseños de la propiedad de otra persona qne las ha nsado en sns negocios y las está nsando en la actnalidad.
La corte decidió finalmente el caso declarando sin lngar la demanda, siendo únicamente el fundamento de la corte inferior cierta diferencia qne encuentra existente entre las marcas de una y otra parte.
La demandante-apelante si bien señala en sn alegato la comisión de varios errores qne se refieren a la apreciación objetiva qne hizo el juez inferior al comparar uno y otros diseños de fábrica, a nuestro juicio existe una cuestión fundamental que levantó la demandada en sns alegaciones, y nos referimos a sn contención de qne la demandante no tiene la propiedad de las marcas de fábrica qne usa en los artícu-los que compra y vende de pastas alimenticias para sopa-.
La excepción de falta de cansa de acción qne descansaba en ese fundamento no parece qne fuera la excepción proce-dente. Si así resultaba de la demanda lo qne tendríamos entonces era más bien una falta de capacidad legal para demandar. La prueba, sin embargo, demuestra, como cues-tión de hecho, este aserto alegado en su defensa por la de-mandada.
Magin-Quer es el fabricante de las pastas para sopa qne vende la demandante. En el expediente qne se siguió ante el Secretario Ejecutivo de Puerto Rico para el registro dé la marca de fábrica usada por la demandante, aparece que hubo cierta dificultad para su inscripción debido a que se *264había producido un affidavit de mayo 6, 1922, del mismo fabricante, en el que refiriéndose a las mismas marcas de fábrica declaraba que era residente de la ciudad de Barcelona, España, donde tiene establecida una fábrica de pastas para sopa, y que las había adoptado para su producto, usándolas continuamente por treinta años. Esta declaración establecía inequívocamente el derecho de propiedad de Ma-gin-Quer, fabricante de las pastas, que había adoptado para identificar y acreditar su negocio, pero más luego se creyó haberse obviado la dificultad en cuanto a dejar establecida su propiedad la demandante a los fines del registro, me-diante otro affidavit otorgado por el propio Magin-Quer en abril 3, 1923, en el que hace constar que desde 1898 tenía relaciones comerciales con Suers, de F. Font & Hermano de la ciudad de San Juan, Puerto Rico; que desde esa fecha había exportado pastas para esta Isla, consignadas a Sucrs. de F. Font & Hermano y que éstos desde 1900 adoptaron para su uso los dos diseños comerciales que describe, o sea, iguales marcas que usaba el declarante, añadiéndose sola-mente debajo de las etiquetas, lo siguiente: “Fabricación especial para Sucesores de F. Font & Hermano, San Juan, Puerto Rico, net weight 400 grs. Made in Spain.” Este affidavit fue la base para que se registraran dichas marcas a nombre de la-demandante.
Si esta prueba no fuese realmente dudosa para que la demandante hubiese dejado establecido su derecho de propie-dad a las marcas de fábrica en discusión, toda duda que-daba disipada con la declaración de Agustín Peña Pacheco uno de los socios gestores de la sociedad demandante que, en lo pertinente, dice:
“P. — ¿Ud. sabe si esta marca se usa en toda la Isla, la de Magin-Quer? R. — Por lo general en 'San Juan. P. — -¿Bn Ponce y Maya-güez, la venden? R. — No, señor, nosotros somos los agentes y ven-demos aquí. P. — ¿La casa dueña de las .pastas, mandan para allá? R. — No, señor, nosotros tenemos la ageneia. P. — ¿No tienen mer-cado nada más que en San Juan. R. — Y en .los alrededores de San-*265torce. P. — ¿Sabe si en otros países se importan. R. — En Puerto Rico no, en otros países no sé. P. — ¿No sabe si ellos exportan para otros países ? R. — No lo sé; pero para Puerto ■ Rico, únicamente nosotros. ’'
La prueba en conjunto es clara en este punto; la de-mandante, así como las sociedades que le precedieron, eran solamente agentes generales del fabricante Magin-Quer para la introducción y venta de sus productos de pastas en Puerto Rico. Y siendo éste el único carácter de la deman-dante en relación con tales productos, de fabricación extraña, ella no tiene derecho al remedio solicitado y la sentencia apelada debe confirmarse,- sin especial condenación de costas.
El Juez Asociado Señor Hutchison no intervino.